COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Kelsey and Senior Judge Willis
Argued at Chesapeake, Virginia


TIMMY BROWN
                                              MEMORANDUM OPINION * BY
v.   Record No. 1596-02-1                  JUDGE JERE M. H. WILLIS, JR.
                                                   MARCH 18, 2003
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                         Louis R. Lerner, Judge

             Terry N. Grinnalds for appellant.

             Jennifer R. Franklin, Assistant Attorney
             General (Jerry W. Kilgore, Attorney General,
             on brief), for appellee.


     Timmy Brown was convicted in a bench trial of possession of

marijuana.     On appeal, he contends (1) that the trial court

erred by denying his motion to suppress, and (2) that the

evidence is insufficient to support his conviction.       The

Commonwealth has filed a motion to dismiss, arguing that because

Brown has not been sentenced in the trial court, there is no

final order upon which to base this appeal.       We agree and

dismiss the appeal.

                              BACKGROUND

     On September 20, 2001, Brown was convicted in the Hampton

Juvenile and Domestic Relations District Court of possession of


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
marijuana.    Because he had moved to Newport News, his case was

transferred to the juvenile and domestic relations court of that

jurisdiction, where final disposition occurred on January 10,

2002.    He moved back to Hampton and appealed his conviction to the

trial court, which found him guilty and, in its March 14, 2002

conviction order, "transferred [the] matter to the Hampton

Juvenile and Domestic Relations District Court for final

disposition."    Brown appeals from that order.

                               Analysis

        Code § 17.1-406 provides, in pertinent part, that "[a]ny

aggrieved party may present a petition for appeal to the Court

of Appeals from . . . any final conviction in a circuit court of

a traffic infraction or a crime, except where a sentence of

death has been imposed."    (Emphasis added.)

                  It is well settled that in the absence
             of statute the pronouncement of sentence is
             a prerequisite to the finality of a
             judgment. Consequently, where an appeal is
             limited to a final judgment, an order
             wherein the pronouncement of sentence is
             suspended is ordinarily not appealable.

Fuller v. Commonwealth, 189 Va. 327, 330, 53 S.E.2d 26, 27

(1949).    The trial court convicted appellant but did not

pronounce sentence.    Instead, it transferred the case back to

the juvenile court.

        In pertinent part, Code § 16.1-297 provides:

             Upon the rendition of final judgment upon an
             appeal from the juvenile and domestic
             relations district court, the circuit court

                                 - 2 -
          shall cause a copy of its judgment to be
          filed with the juvenile court within
          twenty-one days of entry of its order, which
          shall thereupon become the judgment of the
          juvenile court. . . . [T]he circuit court
          may remand the child or adult to the
          jurisdiction of the juvenile court for its
          supervision and care, under the terms of its
          order or judgment, and thereafter such child
          or adult shall be and remain under the
          jurisdiction of the juvenile court in the
          same manner as if such court had rendered
          the judgment in the first instance.

Because the trial court failed to render a final judgment, it

transferred the case to the juvenile court prematurely.

Likewise, this appeal is premature.   Therefore, we dismiss the

appeal without prejudice and remand the case to the trial court.

                                                          Dismissed.




                              - 3 -